COPE, J.
(concurring).
I concur in denying postconviction relief at this time. Contrary to the claim of defendant-appellant Wilcher, in the plea colloquy in Miami-Dade County Circuit Court case numbers 9CM2607, 93-8051, and 93-8052, the plea bargain included a mandatory minimum sentence of three years, which is also reflected on the sentencing orders. The defendant’s claim that he had no mandatory minimum sentences is incorrect.
To the extent that the defendant may be claiming that the Department of Corrections has failed to give him credit for jail time sexwed on each of these cases, the defendant must exhaust his administrative remedies within the Department of Corrections before seeking relief in court. See Cordova v. State, 855 So.2d 216, 217 (Fla. 3d DCA 2003).